WARD, Circuit Judge
(dissenting). I am unwilling to relax the very high degree of care that in the nature of things lies upon the owners of wrecks to light and keep them lighted at night. In a frequented thoroughfare like the harbor of New York, where for the want of a light the most deplorable sacrifices of life and property .may result to innocent persons, this obligation should be strictly enforced. While *351the act of March 3, 1899, being criminal, is not conclusive of the respondent’s negligence in this civil action, still it is evidence of negligence, and of the degree of care which Congress thinks such circumstances call for. McRickard v. Flint, 114 N.Y. 222, 21 N. E. 153.
The respondent had some 10 hours in which to take precautions for the night, yet, though the wind was blowing during the whole' of this time at between 8 and 9 of the Beaufort scale (that is, from a fresh to a strong gale), it did no more than lash an ordinary hand lantern on a short pole on the scow which was surging bottom up in the high sea. The character of the lantern used being a very material element in considering whether the respondent exercised the care according to the circumstances which prudent men would have exercised, it ought to have been, but has not been, produced. To lash it to the top of a short pole in this wind and sea seems to me to have been obvious carelessness. The motion of the wreck in the sea would evidently subject the lantern to a series of short, quick, and violent jerks quite likely to extinguish the flame, and the wind might have been fairly expected to blow it out. If the respondent did not wish to incur the expense of getting a wrecker to take charge, or of calling upon the United States authorities to do so, it could at least have stood by with one of its tugs during the night to warn approaching vessels of the danger. The Plymouth, 225 Fed. 483, 140 C. C. A. 1.
It is intimated in the opinion of the court that one who had not a tug could not have done this. But the measure of care is exactly the same in the case of a poor as in that of a rich vessel owner; the only difference being the practical consideration that injured parties may not be able to recover their damages from one, while they may do so from the other.
I think the decree should be affirmed, but with leave to respondent to limit its liability.